Name: Commission Regulation (EC) NoÃ 1578/2005 of 29 September 2005 reducing, for the 2005/06 marketing year, the amount of aid to producers of certain citrus fruits following an overrun of the processing threshold in certain Member States
 Type: Regulation
 Subject Matter: Europe;  plant product;  agri-foodstuffs;  economic policy
 Date Published: nan

 30.9.2005 EN Official Journal of the European Union L 254/3 COMMISSION REGULATION (EC) No 1578/2005 of 29 September 2005 reducing, for the 2005/06 marketing year, the amount of aid to producers of certain citrus fruits following an overrun of the processing threshold in certain Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2202/96 of 28 October 1996 establishing a support system for producers of certain citrus fruits (1), and in particular Article 6 thereof, Whereas: (1) Article 5(1) of Regulation (EC) No 2202/96 establishes a Community processing threshold for certain citrus fruits, distributed among the Member States in accordance with Annex II thereto. (2) Article 5(2) of Regulation (EC) No 2202/96 provides that when this threshold is overrun the amounts of aid indicated in Annex I thereto are to be reduced in each Member State in which the threshold has been overrun. The overrun of the processing threshold is assessed on the basis of the average quantities processed under the aid scheme during the three marketing years preceding the marketing year for which the aid is to be fixed, or during an equivalent period. (3) The Member States have communicated the quantities of oranges processed under the aid scheme in accordance with Article 39(1)(c) of Commission Regulation (EC) No 2111/2003 of 1 December 2003 which lays down detailed rules for the application of Council Regulation (EC) No 2202/96 introducing a Community aid scheme for producers of certain citrus fruits (2). Based on this information, it has been established that the Community processing threshold has been overrun by 151 420 tonnes. Within that overrun, Italy and Portugal have overrun their threshold. The amounts of aid for oranges indicated in Annex I to Regulation (EC) No 2202/96 for the 2005/06 marketing year should therefore be reduced by 21,69 % in Italy and 20,64 % in Portugal. (4) The Member States have communicated the quantities of small citrus fruits processed under the aid scheme in accordance with Article 39(1)(c) of Regulation (EC) No 2111/2003. Based on this information, it has been established that the Community processing threshold has been overrun by 54 460 tonnes. Within that overrun, Italy, Cyprus and Portugal have overrun their threshold. The amounts of aid for mandarins, clementines and satsumas indicated in Annex I to Regulation (EC) No 2202/96 for the 2005/06 marketing year should therefore be reduced by 44,26 % in Italy, 17,83 % in Cyprus and 47,02 % in Portugal. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Where Italy and Portugal are concerned, and for the 2005/06 marketing year, the amounts of aid to be granted under Regulation (EC) No 2202/96 for oranges delivered for processing shall be as indicated in Annex I to this Regulation. Article 2 Where Italy, Cyprus and Portugal are concerned, and for the 2005/06 marketing year, the amounts of aid to be granted under Regulation (EC) No 2202/96 for mandarins, clementines and satsumas delivered for processing shall be as indicated in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 49. Regulation last amended by the 2003 Act of Accession. (2) OJ L 317, 2.12.2003, p. 5. ANNEX I (EUR/100 kg) Multiannual contracts Contracts covering a single marketing year Individual producers Italy 8,83 7,67 6,91 Portugal 8,94 7,78 7,00 ANNEX II (EUR/100 kg) Multiannual contracts Contracts covering a single marketing year Individual producers Italy 5,84 5,07 4,57 Portugal 5,55 4,82 4,34 Cyprus 8,60 7,48 6,73